Name: Commission Decision No 2546/83/ECSC of 7 September 1983 amending Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-09-10

 Avis juridique important|31983S2546Commission Decision No 2546/83/ECSC of 7 September 1983 amending Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 250 , 10/09/1983 P. 0017 - 0017*****COMMISSION DECISION No 2546/83/ECSC of 7 September 1983 amending Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, Having regard to Commission Decision No 2177/83/ECSC of 28 July 1983 on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry (1), and in particular Article 18 (1) thereof, Whereas Article 14d of Decision No 2177/83/ECSC reads in part as follows: 'In the event of exchanges or transfers of a structural nature reducing the reference production of an undertaking for the group of product categories Ia, Ib, Ic and Id, relative to those which existed under the system of Decision No 1696/82/ECSC, and in so far as the enterprise has fulfilled its production quota for this group of products at a rate of at least 95 % in 1982 . . .'; whereas this wording is to be read as excluding an insignificant reduction; whereas to be significant, a reduction must be greater than 1 %; Whereas this definition calls for an adjustment by way of a Decision amending Decision No 2177/83/ECSC; whereas, such being the case, Decision No 2177/83/ECSC has therefore encountered an unforeseen difficulty within the meaning of Article 18 (1) thereof and should be amended in consequence, HAS ADOPTED THIS DECISION: Article 1 Decision No 2177/83/ECSC is hereby amended as follows: The first paragraph of Article 14d, is replaced by the following: 'In the event of exchanges or transfers of a structural nature reducing the reference production of an undertaking for the group of product categories Ia, Ib, Ic and Id by more than 1 % relative to those which existed under the system of Decision No 1696/82/ECSC, and in so far as the enterprise has fulfilled its production quota for this group of products at a rate of at least 95 % in 1982, then the Commission may make an adjustment to its production quotas and those parts of the quotas that may be delivered to the common market in order to achieve the levels which would have obtained if the production and quantity references of each of these product categories had been set for this undertaking at the level of Decision No 1696/82/ECSC.' Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 September 1983. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 208, 31. 7. 1983, p. 1.